Citation Nr: 1447488	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for bilateral lower extremity sciatica.

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975 and December 1976 to November 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

In July 2011, the Veteran was afforded a hearing before a Decision Review Officer of the RO.  A transcript of the hearing is of record.  In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days to allow the Veteran to submit additional evidence.  No additional evidence from the Veteran has been received by the Board.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the psychiatric claim as reflected on the title page.

The issues of entitlement to service connection for a low back disability, bilateral lower extremity sciatica, psychiatric disability, and diabetes mellitus are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A September 1981 Board decision denied the claim of entitlement to service connection for low back disability; that decision was not appealable. 

2.  Evidence received subsequent to Board's decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The Board denied service connection for a low back disability in a September 1981 decision based on its determination that the low back disorder present during service was a congenital condition, which was unrelated to service.  In April 2012, the RO issued the rating decision under appeal, which determined that new and material evidence had not been presented. 

The evidence of record in September 1981 consisted of the Veteran's statements, service treatment records (STRs), VA outpatient records dated through February 1980, and a November 1978 VA examination report.  The Veteran's November 1971 service entrance examination revealed no evidence of a back disorder.  His STRs indicate he first endorsed back pain in May 1977.  

The evidence received after the expiration of the appeal period includes statements from the Veteran, VA outpatient records dated through 2011, Social Security Administration (SSA) records, as well as transcripts of the Veteran's DRO and Board hearings and the testimony provided at the Board hearing.  In the course of the Veteran's Board hearing, the Veteran reported an in-service fall during a training exercise, which resulted in an injury of his back.  The Veteran's SSA records show he underwent an MRI in 2008, which revealed an L5-S1 disc protrusion, with foraminal stenosis, spondylolisthesis, and degenerative disc disease, as well as right lower extremity radiculopathy. 

The Board finds the above noted medical evidence documenting the presence of a current acquired back disability, as well as the Veteran's credible testimony regarding an in-service back injury, to be new and material.  The above noted evidence relates to previously unestablished elements of entitlement to service connection for a low back disability.  Specifically, this evidence indicates a current disability, which may be related to a credible in-service event.  Accordingly, reopening of the claim for service connection for a low back disability is warranted.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a low back disability is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims on appeal are decided.  

At the outset, the Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  Since the evidence presently indicates the Veteran has a current lower back disability with lower extremity symptomatology, which may be related to his reported injury experienced in service, the Board has determined a VA examination is warranted.

Relative to the Veteran's claim for service connection for PTSD, the Board notes the RO has conducted substantial stressor development, to include obtaining the Veteran's official military personnel file (OMPF), as well as incident report development from both the USMC Archives at Marine Corps Education Command and the Office of Judge Advocate General of the Navy.  However, the Veteran's representative sent correspondence in July 2010, which indicates an incident report may be held at the Office of Judge Advocate at Marine Corps Air Station Futenma, Okinawa, Japan, FPO AP 96372.  Pursuant to 38 C.F.R. § 3.159(c)(2), VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  The Board finds the representative's request to develop for records from the local Judge Advocate to be reasonable, particularly given the importance those potential records bear on the outcome of this matter. 

Finally, subsequent to the issuance of the December 2011 statement of the case addressing diabetes mellitus, additional evidence, including newspaper articles discussing Agent Orange spraying in Okinawa, was associated with the claims files.  The Veteran has not waived his right to have this evidence considered by the originating agency.   Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  In addition, the originating agency should conduct any additionally required development necessary to corroborate the Veteran's allegations of exposure to herbicides in Okinawa. 

Additionally, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the Veteran's claimed disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include unit incident reports relative to the Veteran's reported stressors, any available record to corroborate the Veteran's exposure to herbicides while stationed in Okinawa, as well as any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all acquired low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

Following the examination of the Veteran and review of the relevant records and lay statements, the examiner should state an opinion with respect to each acquired low back disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated in service or is otherwise etiologically related to his active service.  

The examiner should also indicate whether the Veteran's current lower extremity neurological impairments are at least as likely as not (a 50 percent probability or greater) causally related to his acquired low back disorders.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his in-service back injury.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should adjudicate the reopened claim for service connection for a low back disability on a de novo basis and readjudicate the other issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


